Name: Commission Regulation (EEC) No 3250/90 of 9 November 1990 on the opening of a sale by periodic invitation to tender of oilseeds held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 311 /22 Official Journal of the European Communities 10 . 11 . 90 COMMISSION REGULATION (EEC) No 3250/90 of 9 November 1990 on the opening of a sale by periodic invitation to tender of oilseeds held by the Spanish intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, while preventing disturbance of the market, is such as to facilitate the disposal of such stocks ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 26 (3) thereof, HAS ADOPTED THIS REGULATION : Having regard to Commission Regulation (EEC) No 3418/82 of 20 December 1982 on the procedure for sale of oilseed held by the intervention agencies (3), as last amended by Regulation (EEC) No 676/89 (4), and in parti ­ cular Article 4 thereof, Article 1 The Spanish intervention agency shall issue a periodic invitation to tender under the conditions laid down in Regulation (EEC) No 3418/82 for the sale of 1 663 tonnes of sunflower seed and 131 tonnes of rapeseed which it holds. However, by way of a derogation from Article 8 ( 1 ) of Regulation (EEC) No 3418/82, the minimum price to be met shall be the buying-in price referred to in that paragraph, minus 20 %. Whereas Article 2 of Council Regulation No 724/67/EEC of 17 October 1967 laying down conditions for interven ­ tion in respect of oilseeds during the last two months of the marketing year and principles for the disposal of seeds bought in by intervention agencies (% as last amended by Regulation (EEC) No 2203/90 ( ®), provides that oilseeds held by intervention agencies are to be sold by invitation to tender ; Whereas Regulation (EEC) No 3418/82 lays down the procedures and the terms for the sale of oilseeds held by the intervention agencies ; whereas, pursuant to the provi ­ sions of Article 4 thereof, a sale by periodic invitation to tender may be decided on in accordance with the provi ­ sions in Articles 5 to 9 thereof ; Article 2 1 . The closing date for the submission of tenders for the first partial invitation to tender shall expire on 23 November 1990. 2. The closing date for the submission of tenders for the last partial invitation to tender shall expire on 7 December 1990 . 3 . The notice of invitation to tender to be published by the intervention agency shall indicate the places of storage. 4. Tenders must be lodged with the intervention agency at the following address : Whereas, in the present situation of the market, a periodic invitation to tender should be issued for the sale of 1 663 tonnes of sunflower seed and 131 tonnes of rapeseed held by the Spanish intervention agency ; whereas, in view of the risk of a deterioration in the quality of the seed as a result of lengthy storage, the terms should be made more flexible ; whereas to that end provision should be made by way of a derogation from Regulation (EEC) No 3418/82 for a reduction in the minimum selling price which, SENPA, Beneficencia, 8, 28004 Madrid ; Tel . 347 65 00 Telex : 23427 SENPA, E Telefax : 521 9382. (') OJ No 172, 30. 9. 1966, p . 3025/66. (2) OJ No L 280, 29. 9 . 1989, p. 2. 0 OJ No L 360, 21 . 12. 1982, p. 19 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 0 OJ No L 73, 17. 3. 1989, p. 17. 0 OJ No 252, 19 . 10. 1967, p. 10. (6) OJ No L 201 , 31 . 7. 1990, p. 5. 10 . 11 . 90 Official Journal of the European Communities No L 311 /23 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission